PER CURIAM.
Motion for an appeal from a judgment of the Shelby Circuit Court, Plon. Coleman Wright, Judge, declaring the will of James Williams, Sr., devised a life estate in a house and lot in Shelby County to his widow, Mary Williams, and that testator died intestate as to the remainder interest in this real estate which at testator’s death passed to his son as his sole heir-at-law, appellee James Williams, who now has title thereto.
The judgment further declared appellant, Dewey Finley, to be guilty of unlawfully withholding possession of this property *121from appellee from July 10, 1956, the rental value of which is $5 per week, and that appellee recover this sum from appellant. The judgment recites the property in controversy is worth less than $2,500.
After a thorough and careful examination of the authorities cited in briefs, we conclude the trial court properly construed the will and the judgment is correct. Therefore, the motion for appeal is denied and the judgment is affirmed.